DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on March 21, 2022, claims 2 and 9 have been cancelled, and claims 1, 3-8 and 10 are pending.

Allowable Subject Matter
Claims 1, 3-8 and 10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device (as per claims 1 and 3-7) or the method for manufacturing a display device (as per claims 8 and 10) as a whole, specifically, the display panel comprising: a bending portion; and a first non-bending portion and a second non-bending portion, respectively positioned at two opposite sides of the bending portion, the second non-bending potion is positioned by bending the bending portion along a curve in an asymmetric and non-180 degree way toward a back side of the first non-bending portion; wherein the curve is a line segment defined by a top surface of the bending portion in a sectional drawing and the curve orderly has bending radiuses R1, R2, R3...and Rn in a direction that the first non-bending portion extends to the second non-bending portion; n is larger than 2; and R1<R2<LR3<…<Rn; and the first bending portion is longer than the second non-bending portion (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JOE H CHENG/
Primary Examiner
Art Unit 2626